 

Exhibit 10.13

 

Employment Agreement

 

This Employment Agreement (this “Agreement”) is entered into effective as of
this 29th day of July, 2013, by and between CenterState Bank of Florida, N.A., a
national banking association (the “Bank”), and John  E. Tranter (the
“Executive”).

 

Whereas, the Executive and the Bank desire for the Executive to serve as the
Executive Vice President and Chief Banking Officer of the Bank effective upon
the closing of the merger of Gulfstream Bancshares, Inc. with and into
CenterState Banks, Inc. (“BHC”) pursuant to the terms of the Agreement and Plan
of Merger by and between Gulfstream Bancshares, Inc. and BHC dated as of July
29, 2013 (the “Merger”).

 

Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

 

Article 1

Employment

 

1.1Employment.  Effective with the closing of the Merger, which date shall be
the “Employment Date,” the Bank shall employ the Executive to serve as Executive
Vice President and Chief Banking Officer of the Bank according to the terms and
conditions of this Agreement and for the period stated in section 1.2.  The
Executive shall serve under the direction of the Chairman, President, and Chief
Executive Officer of the Bank and the Bank’s board of directors and in
accordance with the Bank’s Bylaws and in accordance with the Bank’s Articles of
Association, as amended or restated from time to time.  The Executive shall
serve the Bank faithfully, diligently, competently, and to the best of the
Executive’s ability.  The Executive shall exclusively devote full working time,
energy, and attention to the business of the Bank and to the promotion of the
Bank’s interests throughout the term of this Agreement.  Without the written
consent of the Bank, the Executive shall not render services to or for any
person, firm, bank, or other entity or organization in exchange for
compensation, regardless of the form in which the compensation is paid and
regardless of whether it is paid directly or indirectly to the
Executive.  Nothing in this section 1.1 shall prevent the Executive from
managing personal investments and affairs, provided that doing so does not
interfere with the proper performance of the Executive’s duties and
responsibilities under this Agreement. Further, nothing in this section 1.1
shall prevent the Executive from serving as the 2013-2014 Chair-Elect and
2014-2015 Chair of the Florida Bankers Association (“FBA”), fulfilling
Executive’s duties to the FBS in that regard.

 

1.2Term.  The initial term of employment shall be a period of three years,
commencing on the Employment Date.  On the first anniversary of the Employment
Date and on each anniversary thereafter, the Executive’s employment shall be
extended automatically for one additional year

 



 

--------------------------------------------------------------------------------

 

unless the Bank’s board of directors determines that the term shall not be
extended.  If the board of directors determines not to extend the term, it shall
promptly notify the Executive in writing.  If the board decides not to extend
the term of employment, this Agreement shall nevertheless remain in force until
the employment term expires.  The board’s decision not to extend the term of
employment shall not – by itself – give the Executive any rights under this
Agreement to claim an adverse change in position, compensation, or circumstances
or otherwise to claim entitlement to severance benefits under Articles 4 or 5 of
this Agreement.  References herein to the term of employment mean the initial
term, as the same may be extended. 

 

Article 2

Compensation

 

2.1Base Salary.  In consideration of the Executive’s performance of the
obligations under this Agreement, the Bank shall pay or cause to be paid to the
Executive a salary at the annual rate of not less than $225,000, payable in
installments in accordance with the Bank’s regular pay practices.  The
Executive’s salary shall be reviewed annually by the Bank’s board of directors
or by the board committee having jurisdiction over executive compensation.  In
the discretion of the board or the committee having jurisdiction over executive
compensation (x) the Executive’s salary may be increased to account for
increases in the cost of living, but cost-of-living increases, if any, shall not
occur more frequently than annually, and (y) the Executive’s salary also may be
increased beyond the amount necessary to account for cost of living
increases.  However, the Executive’s salary shall not be reduced.  The
Executive’s salary, as the same may be increased from time to time, is referred
to in this Agreement as the “Base Salary.”

 

2.2Benefit Plans and Perquisites.  (a)  Benefit plans.  The Executive shall be
entitled throughout the term of this Agreement to participate in any and all
officer or employee compensation and benefit plans in effect from time to time,
including without limitation plans providing pension, medical, dental,
disability, and group life benefits, including the Bank’s 401(k) Plan, and to
receive any and all other fringe benefits provided from time to time, provided
that the Executive satisfies the eligibility requirements for any such plans or
benefits.  The Executive also shall be entitled to a cash incentive compensation
opportunity up to 65% of the Executive’s Base Salary (the “Incentive
Compensation”), upon the achievement of such objectives as set forth in an
incentive arrangement for the Executive as the Bank shall establish from time to
time. The Incentive Compensation for any given calendar year during the term of
this Agreement shall be deemed earned as of the last day of the  applicable
calendar year.

 

(b)Reimbursement of business expenses.  Subject to guidelines issued from time
to time by the Bank and upon submission of documentation to support expense
reimbursement in conformity with applicable requirements of federal income tax
laws and regulations, the Executive shall be entitled to reimbursement for all
reasonable business expenses incurred performing the obligations under this
Agreement, including but not limited to all reasonable business travel and
entertainment expenses incurred while acting at the request of or in the service
of the Bank; reasonable expenses for attendance at FBA meetings and events (to
the extent not reimbursed by FBA or others), including the FBA annual meeting,
ICBA meetings and events, and other periodic meetings of trade associations
including, without limitation, registration, travel, lodging and meals;

2

 

--------------------------------------------------------------------------------

 

reasonable country club annual dues; cell phone allowance; and additional travel
and business meals and entertainment. 

 

(c)Vacation.  The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by the Bank.

 

(d)Restricted Stock Award.  On the Employment Date, the Executive shall be
granted 35,000 Restricted Shares (the“Restricted Stock”) pursuant to the terms
of the BHC’s 2013 Equity Incentive Plan (the “Plan”) to vest in equal
installments over a period of five years commencing with the first anniversary
of the date of grant.  

 

(e)Performance Units Award.  On the Employment Date, the Executive shall be
eligible to the be awarded up to 15,000 Performance Units (the “Performance
Units”) based on the performance criteria for 2014 and 2015 set forth on Exhibit
A to this Agreement.  The Performance Units awarded shall be deemed earned as of
the last day of the applicable calendar year and shall vest in equal
installments on the first, second and third anniversaries of the dates such
Performance Units are earned.

 

Article 3

Employment Termination

 

3.1Termination Because of Death or Disability.  (a)  Death.  The Executive’s
employment shall terminate automatically at the Executive’s death.  If the
Executive dies in active service to the Bank, the Executive’s estate shall
receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, any unpaid
Incentive Compensation and other bonuses earned through the date of death,
including any unvested amounts, Restricted Stock and Performance Units awarded
for previous years, and for twelve months after the Executive’s death the Bank
shall provide without cost to the Executive’s family continuing health care
coverage under COBRA substantially identical to that provided for the Executive
before death.

 

(b)Disability.  By delivery of written notice 30 days in advance to the
Executive, the Bank may terminate the Executive’s employment if the Executive is
disabled.  For purposes of this Agreement the Executive shall be considered
“disabled” if an independent physician selected by the Bank and reasonably
acceptable to the Executive or the Executive’s legal representative determines
that, because of illness or accident, the Executive is unable to perform the
Executive’s duties and will be unable to perform the Executive’s duties for a
period of 90 consecutive days, and the Insurance Company that is providing the
Executive’s disability insurance coverage concurs that the Executive is
considered “disabled” pursuant to the terms and conditions of the insurance
policy(s) in place contemplated in Article 2.2 (a).  The Executive shall not be
considered disabled, however, if the Executive returns to work on a full-time
basis within 30 days after the Bank gives notice of termination due to
disability.  If the Executive’s employment terminates because of disability, the
Executive shall receive the salary earned through the date on which termination
became effective, any reimbursement of expenses incurred through the date of
termination, any unpaid Incentive Compensation and other bonuses earned through
the date of termination, including any unvested

3

 

--------------------------------------------------------------------------------

 

amounts, Restricted Stock and Performance Units awarded for previous years, any
payments the Executive is eligible to receive under any disability insurance
program in which the Executive participates, and such other benefits to which
the Executive may be entitled under the Bank’s benefit plans, policies, and
agreements, or the provisions of this Agreement. 

 

3.2Involuntary Termination with Cause.  The Bank may terminate the Executive’s
employment with Cause.  If the Executive’s employment terminates with Cause, the
Executive shall receive the Base Salary through the date on which termination
becomes effective and reimbursement of expenses to which the Executive is
entitled when termination becomes effective.  The Executive shall not be deemed
to have been terminated with Cause under this Agreement unless and until there
is delivered to the Executive a copy of a resolution adopted at a meeting of the
board of directors called and held for the purpose, which resolution shall (x)
contain findings that in the board’s good faith opinion the Executive has
committed an act constituting Cause, and (y) specify the particulars
thereof.  For purposes of this Agreement “Cause” means any of the following –

 

(a)gross negligence or gross neglect of duties to the Bank,

(b)conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank, or

(c)fraud, disloyalty, dishonesty, or willful violation of any law or significant
Bank policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Bank.

 

3.3Involuntary Termination Without Cause and Voluntary Termination with Good
Reason.  With written notice to the Executive 90 days in advance, the Bank may
terminate the Executive’s employment without Cause.  Termination shall take
effect at the end of the 90-day period.  With advance written notice to the Bank
as provided in clause (y), the Executive may terminate employment with Good
Reason.  If the Executive’s employment terminates involuntarily without Cause or
voluntarily but with Good Reason, the Executive shall be entitled to receive the
Base Salary earned through the date of termination, any reimbursement of
expenses incurred through the date of termination, any unpaid Incentive
Compensation and other bonuses earned though the date of  terminnation,
including any vested including any unvested amounts, Restricted Stock and
Performance Units awarded for previous years, and such other benefits to which
the Executive may be entitled under the Bank’s benefit plans, policies, and
agreements, or the provisions of this Agreement. In addition, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement. For
purposes of this Agreement a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions of the
safe-harbor definition of good reason contained in Internal Revenue Code section
409A are satisfied, as the same may be amended from time to time.  References in
this Agreement to Internal Revenue Code section 409A include rules, regulations,
and guidance of general application issued by the Department of the Treasury
under section 409A.  For purposes of clarification and without intending to
affect the foregoing reference to section 409A for the definition of Good
Reason, as of the Employment Date the safe-harbor definition of separation from
service for good reason in Rule 1.409A-1(n)(2)(ii) would provide as follows –

 

4

 

--------------------------------------------------------------------------------

 

(x)a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent – 

 

1)any reduction of the Executive’s Base Salary,

 

2)a material diminution of the Executive’s authority, duties, or
responsibilities,

 

3)a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

 

4)the departure of the supervisor to whom the Executive is required to report,
unless the Executive is the successor to the supervisor,

 

5)a material diminution in the budget over which the Executive retains
authority,

 

6)a material change in the geographic location at which the Executive must
perform services for the Bank which, for purposes of this section 3.3(x)(6)
shall be a location outside the 200 mile radius from Stuart, Florida, or

 

7)any other action or inaction that constitutes a material breach by the Bank of
this Agreement.

 

(y)the Executive must give notice to the Bank of the existence of one or more of
the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Bank shall have 30 days thereafter to remedy
the condition.  In addition, the Executive’s voluntary termination because of
the existence of one or more of the conditions described in clause (x) must
occur within 24 months after the initial existence of the condition.

 

3.4Voluntary Termination by the Executive Without Good Reason.  If the Executive
terminates employment voluntarily but without Good Reason, the Executive shall
receive the Base Salary earned through the date of termination, any
reimbursement of expenses incurred through the date of termination, any unpaid
vested cash bonus and Incentive Compensation earned through the date of
termination, and such other benefits to which the Executive is entitled under
the Bank’s benefit plans, policies, and agreements, or the provisions of the
Agreement.

 

3.5Termination Generally.    If at employment termination the Executive is
serving as a director of the Bank, the Executive shall be deemed to have
resigned as a director effective immediately after termination, regardless of
whether the Executive submits a formal, written resignation as director.  All
files, records, documents, manuals, books, forms, reports, memoranda, studies,
data, calculations, recordings or correspondence, in whatever form they may
exist, and all copies, abstracts and summaries of the foregoing, and all
physical items related to the business of the Bank, its affiliates, and their
respective directors and officers, whether of a public nature or not, and
whether prepared by Executive or not, are and at employment termination shall
remain the exclusive

5

 

--------------------------------------------------------------------------------

 

property of the Bank, without the Bank’s advance written consent shall not be
removed from their premises except as required in the course of providing
services under this Agreement, and at termination shall be promptly returned by
the Executive to the Bank. 

 

Article 4

Severance Compensation

 

4.1Cash Severance after Termination Without Cause or Termination with Good
Reason.  If the Executive’s employment terminates involuntarily but without
Cause or voluntarily but with Good Reason, on the first day of the seventh month
after the month in which the Executive’s employment terminates the Bank shall
pay to the Executive in a single lump sum cash without discount for the time
value of money in an amount equal to (a) two times the then Base Salary where
the employment of the Executive is terminated prior to the second anniversary of
the date of this Agreement, and (b) one times the highest annual compensation as
reported on the Executive’s Form W-2 over the three-year period immediately
preceding the year in which the employment of the Executive terminates (or such
lesser period during which the Executive was employed with the Bank) where the
employment of the Executive is terminated on or after the second anniversary of
Executive’s employment hereunder. In addition to any cash payment due under this
section 4.1, Executive’s Restricted Shares and Performance Units granted under
sections 2.2(d) and 2.2(e) hereunder that are not then vested shall
automatically vest upon the date of termination. The Bank and the Executive
acknowledge and agree that the compensation and benefits under this section 4.1
shall not be payable if, on the date of termination, compensation and benefits
are payable or shall have been paid to the Executive under Article 5 of this
Agreement.

 

4.2Post-Termination Insurance Coverage.  (a) Subject to section 4.2(b), if the
Executive’s employment terminates involuntarily but without Cause or voluntarily
but with Good Reason, the Bank shall continue or cause to be continued at the
Bank’s expense and on behalf of the Executive and the Executive’s dependents and
beneficiaries medical and dental insurance coverage as in effect during and in
accordance with the same schedule prevailing in the 12 months preceding the date
of the Executive’s termination. The medical and dental insurance benefits
provided by this section 4.2(a) shall be reduced if the Executive obtains
medical or dental insurance benefits through another Bank, or eliminated
entirely if the other Bank’s insurance benefits are equivalent or superior to
the benefits provided under this section 4.2(a).  If the insurance benefits are
reduced, they shall be reduced by an amount such that the Executive’s aggregate
insurance benefits for the period specified in this section 4.2(a) are
equivalent to the benefits to which the Executive would have been entitled had
the Executive not obtained medical or dental insurance benefits through another
Bank.  The medical and dental insurance coverage shall continue until the first
to occur of (w) the Executive’s return to employment with the Bank or another
Bank providing equivalent or superior insurance benefits, (x) the Executive’s
attainment of age 65, (y) the Executive’s death, or (z) the end of the term
remaining under this Agreement when the Executive’s employment terminates.  This
section 4.2 shall not be interpreted to limit any benefits to which the
Executive or the Executive’s dependents or beneficiaries may be entitled under
any of the Bank’s employee benefit plans, agreements, programs, or practices
after the Executive’s employment termination, including without limitation
retiree medical benefits.

 

6

 

--------------------------------------------------------------------------------

 

(b)If (x) under the terms of the applicable policy or policies for the insurance
benefits specified in section 4.2(a) it is not possible to continue the
Executive’s coverage or (y) when employment termination occurs the Executive is
a specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, if any of the continued insurance benefits specified in section
4.2(a) would be considered deferred compensation under section 409A, and finally
if an exemption from the six-month delay requirement of section 409A(a)(2)(B)(i)
is not available for that particular insurance benefit, instead of continued
insurance coverage under section 4.2(a) the Bank shall pay to the Executive in a
single lump sum an amount in cash equal to the present value of the Bank’s
projected cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for the lesser of the
number of months remaining in the term of this Agreement or the number of months
until the Executive attains age 65.  The lump-sum payment shall be made 30 days
after employment termination or, if section 4.2(b) applies and a six-month delay
is required under Internal Revenue Code section 409A, on the first day of the
seventh month after the month in which the Executive’s employment terminates. 

 

4.3Release. The Executive shall be entitled to no compensation or other benefits
under this Article 4 unless (x) within 90 days after the Executive’s employment
termination the Executive shall have entered into a release in form satisfactory
to the Executive and the Bank acknowledging the Bank’s and the Executive’s
remaining obligations and discharging both parties, as well as the Bank’s
officers, directors, and employees for their actions for or on behalf of the
Bank, from any other claims or obligations arising out of the Executive’s
employment by the Bank, including the circumstances of the Executive’s
employment termination, and (y) within that 90 day-period the release shall have
become irrevocable, final, and binding on the Executive under all applicable
law, with expiration of all applicable revocation periods.  If the final day of
the 90-day period for execution and finality of a liability release occurs in
the taxable year after the year in which the Executive’s employment termination
occurs, the benefits to the Executive under this Article 4 shall be payable in
the taxable year in which the 90-day period ends and shall not be paid in the
taxable year in which employment termination occurs.  Nothing in this section
4.3 is intended to abrogate the Executive’s review and revocation rights under
the Older Workers’ Benefit Protection Act that may be included in any such
release, and the 90-day period shall be extended if necessary to permit
Executive to exercise such rights. The non-compete and other covenants contained
in Article 7 of this Agreement are not contingent on the Executive entering into
a release under this section 4.3 and shall be effective regardless of whether
the Executive enters into the release.

 

Article 5

Change in Control

 

5.1Change in Control Benefits.  If a Change in Control occurs after the
Employment Date and during the term of this Agreement, the Bank shall make or
cause to be made a lump-sum payment to the Executive in an amount in cash equal
to two times the then Base Salary (the “Change in Control Payment”).  The Change
in Control Payment payable to the Executive hereunder shall not be reduced to
account for the time value of money or discounted to present value.  The Change
in Control Payment required under this section 5.1 is payable on the date the
Change in Control occurs. In addition, if a Change in Control occurs after the
Employment Date and during the term of this Agreement, executive’s Restricted
Shares and Performance Units granted

7

 

--------------------------------------------------------------------------------

 

under sections 2.2(d) and 2.2(e) hereunder that are not then vested shall
automatically vest upon the date the Change in Control occurs. If the Executive
receives a Change in Control Payment and accelerated vesting benefits under this
section 5.1 the Executive shall not be entitled to any additional severance
benefits under section 4.1 of this Agreement after employment termination.  The
Executive shall be entitled to benefits under this section 5.1 on no more than
one occasion during the term of this Agreement. 

 

5.2Change in Control Defined.  For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A, as the same may be amended from time to time.  For purposes of
clarification and without intending to affect the foregoing reference to section
409A for the definition of Change in Control, as of the Employment Date a Change
in Control as defined in Rule 1.409A-3(i)(5) would provide as follows –

 

(a)Change in ownership: a change in ownership of the BHC occurs on the date any
one person or group accumulates ownership of BHC stock constituting more than
50% of the total fair market value or total voting power of BHC stock, or

 

(b)Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of BHC stock
possessing 30% or more of the total voting power of BHC stock, or (y) a majority
of the BHC’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed in advance by a majority
of the BHC’s board of directors, or

 

(c)Change in ownership of a substantial portion of assets: a change in ownership
of a substantial portion of the BHC’s assets occurs if in a 12-month period any
one person or more than one person acting as a group acquires from the BHC
assets having a total gross fair market value equal to or exceeding 40% of the
total gross fair market value of all of the BHC’s assets immediately before the
acquisition or acquisitions.  For this purpose, gross fair market value means
the value of the BHC’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with the assets.

 

Article 6

Confidentiality and Creative Work

 

6.1Non-disclosure.  The Executive covenants and agrees not to reveal to any
person, firm, or bank any confidential information of any nature concerning the
Bank or its business, or anything connected therewith.  As used in this Article
6, the term “confidential information” means all of the Bank’s and affiliates’
confidential and proprietary information and trade secrets in existence on the
date hereof or existing at any time during the term of this Agreement, including
but not limited to –

 

(a)the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

 

8

 

--------------------------------------------------------------------------------

 

(b)the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information, 

 

(c)the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, customer information, employee lists, employee
information, financial products and services, financial products and services
pricing, financial information and projections, or other sales information, and

 

(d)trade secrets, as defined from time to time by the laws of the State of
Florida.

 

However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain
(x) by or through action of the Bank, or (y) otherwise than by or at the
direction of the Executive.  This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

 

6.2Return of Materials.  The Executive agrees to deliver or return to the Bank
upon termination, upon expiration of this Agreement, or as soon thereafter as
possible, all written information and any other similar items furnished by the
Bank or prepared by the Executive in connection with the Executive’s services
hereunder.  The Executive will retain no copies thereof after termination of
this Agreement or termination of the Executive’s employment.

 

6.3Creative Work.  The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Bank.  The Executive hereby assigns to the Bank all
rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.  This section 6.3 shall not be construed to require assignment to the Bank
of the Executive’s right, title, and interest in creative work and work product,
including but not limited to inventions, patents, trademarks, and copyrights,
developed by the Executive entirely on the Executive’s own time and without
using the Bank’s equipment, supplies, facilities, or trade secrets unless the
creative work or work product (x) relates to the Bank’s business or actual or
demonstrably anticipated research or development or (y) results from any work
performed by the Executive for the Bank.  However, to enable the Bank to
determine the rights of the Bank and the Executive in any creative work and work
product developed by the Executive that the Executive considers nonassignable
under this section 6.3, including but not limited to inventions, patents,
trademarks, and copyrights, the Executive shall during the term of this
Agreement timely report to the Bank all such creative work and work product.

 

6.4Injunctive Relief.  The Executive hereby acknowledges that the enforcement of
this Article 6 is necessary to ensure the preservation, protection, and
continuity of the business, trade

9

 

--------------------------------------------------------------------------------

 

secrets, and goodwill of the Bank, and that the restrictions set forth in
Article 6 are reasonable in terms of time, scope, territory, and in all other
respects.  The Executive acknowledges that it is impossible to measure in money
the damages that will accrue to the Bank if the Executive fails to observe the
obligations imposed by Article 6.  Accordingly, if the Bank institutes an action
to enforce the provisions hereof, the Executive hereby waives the claim or
defense that an adequate remedy at law is available to the Bank and the
Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists.  If there is a breach or threatened breach by the
Executive of the provisions of Article 6, the Bank shall be entitled to an
injunction without bond to restrain the breach or threatened breach, and the
prevailing party in any the proceeding shall be entitled to reimbursement for
all costs and expenses, including reasonable attorneys’ fees.  The existence of
any claim or cause of action by the Executive against the Bank shall not
constitute and shall not be asserted as a defense by the Executive to
enforcement of Article 6. 

 

6.5Affiliates’ Confidential Information is Covered.  For purposes of this
Agreement the term “affiliate” includes the BHC and any entity that directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with the BHC or the Bank.

 

6.6Survival of Obligations.  The Executive’s obligations under Article 6 shall
survive employment termination regardless of the manner in which termination
occurs and shall be binding upon the Executive’s heirs, executors, and
administrators.

 

Article 7

Competition After Employment Termination

 

7.1Restrictions on the Executive’s Post-Employment Activities.  The restrictions
in this Article 7 have been negotiated, presented to and accepted by the
Executive contemporaneous with the offer and acceptance by the Executive of this
Agreement and the benefits promised in a Supplemental Executive Retirement
Agreement signed or to be signed following the closing of the Merger and by the
Executive and the Bank.  The Bank’s decision to enter into this Agreement and
the Supplemental Executive Retirement Agreement is conditioned upon the
Executive’s agreement to be bound by the restrictions contained in this Article
7.  This Article 7 shall be void if a Change in Control occurs before the
Executive’s employment termination.  For purposes of this Article 7 the term
“Bank” includes not only the Bank but also the BHC.

 

(a)Promise of no solicitation.  The Executive promises and agrees that during
the Restricted Period (as defined below) and in the Restricted Territory (as
defined below) the Executive shall1:

 

1.not directly or indirectly solicit or attempt to solicit any Customer (as
defined below) to accept or purchase Financial Products or Services (as defined
below) of the same

 

1 For example, the promise of no solicitation applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.



10

 

--------------------------------------------------------------------------------

 

nature, kind, or variety as provided to the Customer by the Bank during the two
years immediately before the Executive’s employment termination with the Bank, 

 

2.not directly or indirectly influence or attempt to influence any Customer,
joint venturer, or other business partner of the Bank to alter that person or
entity’s business relationship with the Bank in any respect, and

 

3.not accept the Financial Products or Services business of any Customer or
provide Financial Products or Services to any Customer on behalf of anyone other
than the Bank.

 

(b)Promise of no competition.  The Executive promises and agrees that during the
Restricted Period in the Restricted Territory the Executive shall not engage,
undertake, or participate in the business of providing, selling, marketing, or
distributing Financial Products or Services of a similar nature, kind, or
variety (x) as offered by the Bank to Customers during the two years immediately
before the Executive’s employment termination with the Bank, or (y) as offered
by the Bank to any of its Customers during the Restricted Period.2  Subject to
the above provisions and conditions of this subparagraph (b), the Executive
promises that during the Restricted Period the Executive shall not become
employed by or serve as a director, partner, consultant, agent, or owner of 5%
or more of the outstanding stock of or contractor to any entity providing these
prohibited Financial Products or Services that is located in or conducts
business in the Restricted Territory.

 

(c)Promise of no raiding/hiring.  The Executive promises and agrees that during
the Restricted Period the Executive shall not solicit or attempt to solicit and
shall not encourage or induce in any way any employee, joint venturer, or
business partner of the Bank to terminate an employment or contractual
relationship with the Bank.  The Executive agrees that the Executive shall not
hire any person employed by Bank during the two-year period before the
Executive’s employment termination with the Bank or any person employed by the
Bank during the Restricted Period.

 

(d)Promise of no disparagement.  The Executive promises and agrees that during
the Restricted Period the Executive shall not cause statements to be made
(whether written or oral) that reflect negatively on the business reputation of
the Bank.  The Bank likewise promises and agrees that during the Restricted
Period the Bank shall not cause statements to be made (whether written or oral)
that reflect negatively on the reputation of the Executive. Nothing herein is
intended to restrict the Executive of the Bank from testifying truthfully in
response to any lawfully serviced subpoena or other legal process period.

 

(e)Acknowledgment.  The Executive and the Bank acknowledge and agree that the
provisions of this Article 7 have been negotiated and carefully determined to be
reasonable and

 

2 For example, the promise of no competition applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.



11

 

--------------------------------------------------------------------------------

 

necessary for the protection of legitimate business interests of the Bank.  Both
parties agree that a violation of Article 7 is likely to cause immediate and
irreparable harm that will give rise to the need for court ordered injunctive
relief.  In the event of a breach or threatened breach by the Executive of any
provision of this Agreement, the Bank shall be entitled to obtain an injunction
without bond restraining the Executive from violating the terms of this
Agreement and to institute an action against the Executive to recover damages
from the Employee for such breach.  These remedies for default or breach are in
addition to any other remedy or form of redress provided under Florida law.  The
parties acknowledge that the provisions of this Article 7 survive termination of
the employment relationship, but the provisions of this Article 7 shall be null
and void if a Change in Control occurs before employment termination.  The
parties agree that if any of the provisions of this Article 7 are deemed
unenforceable by a court of competent jurisdiction, that such provisions may be
stricken as independent clauses by the court in order to enforce the remaining
territory restrictions and that the intent of the parties is to afford the
broadest restriction on post-employment activities as set forth in this
Agreement.  Without limiting the generality of the foregoing, without limiting
the remedies available to the Bank for violation of this Agreement, and without
constituting an election of remedies, if the Executive violates any of the terms
of Article 7 the Executive shall forfeit on the Executive’s own behalf and that
of beneficiary(ies) any rights to and interest in any severance or other
benefits under this Agreement or other contract the Executive has with the Bank
or the Bank. 

 

(f)Definitions:1.“Restricted Period” as used herein means the 18-month period
immediately after the Executive’s termination and/or separation of employment
with the Bank, regardless of the reason for termination and/or separation;
provided, however, that the foregoing reference to an 18-month period shall be
reduced to a 12-month period where the Executive’s Termination and/or separation
of employment with the Bank occurs following the third anniversary of the
Employment Date. The Restricted Period shall be extended in an amount equal to
any time period during which a violation of Article 7 of this Agreement is
proven.

 

2.“Restricted Territory” as used herein means Brevard, Broward, Indian River,
Martin, Okeechobee, Palm Beach and St. Lucie Counties in Florida.

 

3.“Customer” as used herein means any individual, joint venturer, entity of any
sort, or other business partner of the Bank, with, for or to whom the Bank has
provided Financial Products or Services during the last two years of the
Executive’s employment with the Bank; or any individual, joint venturer, entity
of any sort, or business partner whom the Bank has identified as a prospective
customer of Financial Products or Services within the last two years of the
Executive’s employment with the Bank.

 

4.“Financial Products or Services” as used herein means any product or service
that a financial institution or a financial holding company could offer by
engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by the Bank or an affiliate on the date of the Executive’s
employment termination, including but not limited to banking activities and
activities that are closely related and a proper incident to banking, or other
products or services of the type of which the Executive was involved during the
Executive’s employment with the Bank.

 

12

 

--------------------------------------------------------------------------------

 

Article 8

Miscellaneous

 

8.1Successors and Assigns.  (a)  This Agreement is binding on successors.  This
Agreement shall be binding upon the Bank and any successor to the Bank,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Bank by purchase, merger, consolidation,
reorganization, or otherwise.  But this Agreement and the Bank’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Bank.  By agreement in form and substance satisfactory to the Executive, the
Bank shall require any successor to all or substantially all of the business or
assets of the Bank expressly to assume and agree to perform this Agreement in
the same manner and to the same extent the Bank would be required to perform had
no succession occurred.

 

(b)This Agreement is enforceable by the Executive’s heirs.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.

 

(c)This Agreement is personal in nature and is not assignable.  This Agreement
is personal in nature.  Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided herein.  Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution.  If the Executive attempts an
assignment or transfer that is contrary to this section 8.1, the Bank shall have
no liability to pay any amount to the assignee or transferee.

 

8.2Governing Law, Jurisdiction and Forum.  This Agreement shall be construed
under and governed by the internal laws of the State of Florida, without giving
effect to any conflict of laws provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.  By entering into this
Agreement, the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in the State of Florida.  Any
actions or proceedings instituted under this Agreement shall be brought and
tried solely in courts located in Polk County, Florida or in the federal court
having jurisdiction in Winter Haven, Florida.  The Executive expressly waives
the right to have any such actions or proceedings brought or tried elsewhere.

 

8.3Entire Agreement.  This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive.  Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void.  

 

8.4Notices.  Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile.  Unless otherwise changed by notice, notice shall be properly

13

 

--------------------------------------------------------------------------------

 

addressed to the Executive if addressed to the most current address of the
Executive in the personnel records of the Bank at the time of the delivery of
such notice, and properly addressed to the Bank if addressed to CenterState
Banks, Inc., 42745 U.S. Highway 27, Davenport, Florida 33837, Attention:
Corporate Secretary. 

 

8.5Severability.  If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law.  If
any provision of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder of this Agreement shall continue in full force and effect unless that
would clearly be contrary to the intentions of the parties or would result in an
injustice.

 

8.6Captions and Counterparts.  The captions in this Agreement are solely for
convenience.  The captions do not define, limit, or describe the scope or intent
of this Agreement.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

8.7Amendment and Waiver.  This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto.  The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall not be
construed to be a waiver of any such provision or affect the validity of this
Agreement or any part thereof or the right of any party thereafter to enforce
each and every such provision.  No waiver or any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.

 

8.8FDIC Part 359 Limitations.  Despite any contrary provision within this
Agreement, any payments made to the Executive under this Agreement, or
otherwise, shall be subject to compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments, and any
other regulations or guidance promulgated thereunder.

 

8.9Consultation with Counsel and Interpretation of this Agreement.  The
Executive has had the assistance of counsel of the Executive’s choosing in the
negotiation of this Agreement or the Executive has chosen not to have the
assistance of counsel.  Both parties hereto having participated in the
negotiation and drafting of this Agreement, they hereby agree that there shall
not be strict interpretation against either party in any review of this
Agreement in which interpretation of the Agreement is an issue.

 

8.10Compliance with Internal Revenue Code Section 409A.  The Bank and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of
1986.  If when the Executive’s employment terminates the Executive is a
specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Agreement, including Articles 4 or 5, will
result in additional tax or interest to the Executive because of section 409A,
then despite any provision of this Agreement to the contrary the Executive shall
not be entitled to the payments until the earliest of (x)

14

 

--------------------------------------------------------------------------------

 

the date that is at least six months after termination of the Executive’s
employment for reasons other than the Executive’s death, (y) the date of the
Executive’s death, or (z) any earlier date that does not result in additional
tax or interest to the Executive under section 409A.  As promptly as possible
after the end of the period during which payments are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum.  If any provision of this Agreement does not
satisfy the requirements of section 409A, the provision shall be applied in a
manner consistent with those requirements despite any contrary provision of this
Agreement.  If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Bank shall reform the
provision.  However, the Bank shall maintain to the maximum extent practicable
the original intent of the applicable provision without subjecting the Executive
to additional tax or interest, and the Bank shall not be required to incur any
additional compensation expense as a result of the reformed
provision.  References in this Agreement to section 409A of the Internal Revenue
Code of 1986 include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Internal Revenue Code section
409A. 

 

In Witness Whereof, the parties have executed this Employment Agreement as of
the date first written above.

 

Executive

CenterState Bank of Florida, N.A.

 

 

 

/s/ John E. Tranter                               

By: /s/ John C. Corbett                                  

John E. Tranter

        John C. Corbett

Its:  President and Chief Executive Officer

 

 

 

 

 

15

 